Name: Commission Regulation (EEC) No 2601/90 of 7 September 1990 suspending Commission Regulation (EEC) No 1735/89 on the recovery on export of aids granted in respect of skimmed-milk powder for use as feed and skimmed milk processed into compound feedingstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  agricultural activity;  trade policy;  food technology
 Date Published: nan

 8. 9 . 90 Official Journal of the European Communities No L 245/ 11 COMMISSION REGULATION (EEC) No 2601/90 of 7 September 1990 suspending Commission Regulation (EEC) No 1735/89 on the recovery on export of aids granted in respect of skimmed-milk powder for use as feed and skimmed milk processed into compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3879/89 (2), and in particular Article 1 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . Regulation (EEC) No 1735/89 is hereby suspended . Whereas in accordance with Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed (3), as last amended by Regulation (EEC) No 11 15/89 (4), aid is granted for liquid skimmed milk and buttermilk or skimmed-milk powder or butter ­ milk powder meeting certain requirements and denatured or incorporated into animal feedingstuffs ; whereas in accordance with the second subparagraph of Article 2 (1 ) of the said Regulation an amount equal to the aid is collected when the products in question are exported in denatured form or in the form of compound feeding ­ stuffs ; whereas the main purpose of this provision is to avoid a double collection of aid, i.e. the granting of an export refund and the granting of aid under the above ­ mentioned Regulation ; 2. However :  in cases where the amount of the refund for one or more products falling within CN code 2309 has been fixed in advance in accordance with Commis ­ sion Regulation (EEC) No 2729/81 (') before the date of entry into force of this Regulation , Regula ­ tion (EEC) No 1735/89 shall continue to apply for the quantities of the product stated in the export certificate fixing the refund in advance,  in this case, where, during the period of validity of the export certificate fixing the refund in advance for these products, the amount of aid for skim ­ med-milk powder under Article 10 of Regulation (EEC) No 804/68 is fixed at an amount other than ECU 59,9 per 100 kilograms the amount to be recovered is multiplied by a coefficient equal to the result of the division of the new amount of aid by 59,9 . However, the amounts to be recovered, appli ­ cable before the date of application of the new amount of aid, shall remain applicable for liquid milk or milk powder for which evidence is furnished that it has benefited only from the aid applicable before this date. Whereas the amounts of aid to be recoverend on export are laid down in Commission Regulation (EEC) No 1735/89 (*), as amended by Regulation (EEC) No 1553/90 (6) ; whereas the said amounts are currently lower than the refund amounts ; whereas the purpose of the said Regulation can therefore be achieved by deducting the amount of aid from the amount of the refund, at the same time avoiding the administrative costs resulting from the application of the abovementioned Regulation ; whereas the application of the said Regulation should therefore be suspended ; Article 2 (') OJ No L 148, 28 . 6. 1968, p. 13. M OJ No L 378, 27. 12. 1989, p. 1 . 0 OJ No L 169, 18 . 7. 1968, p. 4. b) OJ No L 118, 29. 4. 1989, p. 7. This Regulation shall enter into force on 28 September 1990 ( ») OJ No L 171 , 20. 6. 1989, p. 23. fa OJ No L 146, 9 . 6. 1990, p. 18. 0 OJ No L 272, 26. 9. 1981 , p. 19. No L 245/12 Official Journal of the European Communities 8 . 9 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission